DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Taima (US 2015/0301247) in view of Muraguchi et al. (US 2009/0061183). 
Regarding claims 13-14, 17-18, Taima discloses optical reflection film of the present invention contains at least one unit of a high refractive index layer and a low refractive index layer, and preferably a multilayered optical interference film formed by alternately laminating a high refractive index layer and a low refractive index layer on one surface or both surfaces of the substrate.  From the viewpoint of productivity, the total number of layers of the high refractive index layer and the low refractive index layer per one surface of the substrate is preferably in a range of 100 layers or less and 12 layers or more, and more preferably in a range of 45 layers or less and 15 layers or more (para 0136). The low refractive index contains silica particles (abstract) and silica particles adsorbed with silanol modified polyvinyl alcohol is 20-80 nm (claim 3) which corresponds to the second layers comprising the inorganic oxide nanoparticles and high refractive index layer comprises metal oxide particles such as zirconium oxide (claims 5-6), which corresponds to first layer. 
However, Taima fails to disclose that the zirconia is surface modified nanoparticles functionalized with an alpha hydroxy acid or salt thereof of formula 1.
Whereas, Muraguchi discloses modified zirconia fine particles which are stable in an acidic region as well as in an alkaline region, and which may be readily adjusted in refractive index in a predetermined range. The present invention further provides a substrate with a hard coat film excellent in adhesiveness with the substrate (abstract). The zirconia powder was functionalized with tartaric acid (para 0269) which corresponds to the formula 1 of the present invention. 
It would have been obvious to one of ordinary skill in the art at the time of invention to surface modify the zirconium oxide of Taima with the functionalized alpha hydroxy acid as taught by Muraguchi motivated by the desire to have excellent adhesiveness, abrasion resistance, scratch resistance and pencil hardness. 
Regarding claim 15, Taima discloses the refractive index of the low refractive index layer is preferably 1.10 to 1.60, and more preferably 1.30 to 1.50 (para 0143) and the refractive index of the high refractive index layer is preferably 1.80 to 2.50, and more preferably 1.90 to 2.20 (para 0144). 
Regarding claim 16, Taima discloses the substrate applied for an optical reflection film is not particularly limited, if it is transparent.  It is possible to use various resin films including a polyolefin film (polyethylene, polypropylene, and the like), a polyester film (polyethylene terephthalate, polyethylene naphthalate, and the like), polyvinyl chloride, cellulose triacetate, and the like.  It is preferable to use a polyester film (para 0125).
Response to Arguments
Applicants arguments filed on 07/08/2022 have been fully considered, but they are not persuasive. 
Applicant argues that Taima simply discloses zirconium oxide to be used in the high refractive index layer. Taima in paragraph [0122] discloses citric acid (an alpha-hydroxy acid) to be used as pH regulator additive. However, the disclosure of Taima provides no teaching or suggestion that the zirconia particles are actually functionalized with the small amount of citric acid, which is used a used as pH regulator additive.
However, it is agreed that Taima does not disclose the zirconia particles which are surface functionalized with alpha hydroxy acid, that is the reason Muraguchi is used as a teaching reference to cure this deficiency. 
Applicant argues that Muraguchi discloses zirconia nanoparticles with a shell formed from antimony pentoxide andor silica to form composite particles. Muraguchi fails to disclose surface- modified zirconia nanoparticles functionalized with an alpha-hydroxy acid or salt thereof to be used in preparing layers as recited in claim 13. Instead, Muraguchi teaches a coating of antimony pentoxide and/or silica on the zirconia fine particles.
However, it should be noted that based on the process described in para 0269, it would be obvious, absent evidence to the contrary that tartaric acid will be formed on the surface of the zirconia particles. 
Applicants submit that the use of the zirconia nanoparticles functionalized with a compound of formula (1) results in an increase of the refractive index of the bi-layers obtained according to the claimed invention, i.e., by improving the packing density and the same has been explained on page 14, lines 3-12 of the present application.
However, as Taima in view of Muraguchi discloses article comprising a substrate and a plurality of layers comprising bi-layers comprising surface-modified zirconia nanoparticles as presently claimed, it therefore would be obvious that zirconia functionalized with a compound of formula 1 would intrinsically have improved packing density.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142. The examiner can normally be reached M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONAK C PATEL/Primary Examiner, Art Unit 1788